Citation Nr: 9929035	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  98-19 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected post-traumatic stress disorder.

2.  Whether the claim to service connection for hearing loss 
is well grounded.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, which granted an initial rating of 10 percent 
for service-connected post-traumatic stress disorder (PTSD) 
and denied service connection for hearing loss.


FINDINGS OF FACT

1.  The manifestations of service-connected PTSD at the time 
contemporaneous to the veteran's claim for service connection 
and the RO's June 1998 rating decision were mild or transient 
symptoms which increased only during infrequent periods of 
significant stress or as expectable reactions to psychosocial 
stressors.

2.  No medical evidence has been presented or secured to show 
a fluctuation or increase and decrease in symptoms resulting 
from the service-connected PTSD to warrant "staged" ratings 
in this case.

3.  A May 1998 private audiogram report has been presented 
which shows current hearing loss which appears to meet the 
requirements for a "disability" for VA service connection 
purposes under section 3.385 of VA regulations.

4.  In a June 1998 letter, a private doctor has stated that 
the veteran "could have sustained a noise induced hearing 
loss that would be service related", and in a July 1998 
letter, another private doctor has stated that, "barring any 
other trauma since separation from service, it is my opinion 
that the hearing impairment that [the veteran] currently 
suffers is most likely caused from that period of service in 
the Navy."


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for service-connected PTSD have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998).

2.  The claim for service connection for hearing loss is a 
well grounded claim, and VA has a duty to assist the claimant 
in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Rating In Excess Of 10 Percent For Service-connected 
PTSD.

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1998).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The distinction may be important in 
determining whether the veteran has been provided an 
appropriate statement of the case (SOC).  Id. at 126. With an 
initial rating, the RO can assign separate disability ratings 
for separate periods of time based on the facts found.  
Fenderson, 12 Vet. App. at 126.  With an increased rating 
claim, "the present level of disability is of primary 
importance."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Thus, the distinction also may be important in determining 
the evidence that can be used to decide whether the original 
rating on appeal was erroneous.

The Board finds that in this case the August 1998 SOC is 
adequate because the RO did not characterize the issue as one 
for an "increased" rating but rather as one for an 
"evaluation of" the service-connected PTSD.  More 
importantly, the SOC provided the veteran with the 
appropriate regulations pertinent to his claim, and therefore 
the Board concludes that remand for another SOC is not 
necessary in this case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided); cf. Brady v. Brown, 4 Vet. App. 
203, 207 (1993) (a remand is unnecessary even where there is 
error on the part of VA, where such error was not ultimately 
prejudicial to the veteran's claim).

With regard to the matter of evidence that can be used to 
decide whether the original rating on appeal was erroneous, 
the Board notes that the veteran was discharged from active 
duty many years ago in 1955.  However, he did not file a 
claim for service connection for PTSD until 1998.  Therefore, 
the Board concludes that, where a veteran files a claim for 
service connection many years after separation from active 
service, the degree of disability that is contemporaneous 
with the claim for service connection -- and not a degree of 
disability that may have been manifested many years earlier -
- is what must be assessed in assigning the initial 
disability rating because ratings are assigned based on 
current levels of disability.  Cf. Degmetich, 104 F. 3d at 
1328.  Therefore, more recent medical evidence will have much 
more probative value in determining the degree of disability 
for the original or initial rating than will the service 
medical records dated years ago.

In this case, however, there is no medical evidence relevant 
to the service-connected PTSD that is not contemporaneous 
with the veteran's claim for the disorder which he first 
brought in 1998.  In this regard, he underwent a VA 
examination in May 1958 in which the examiner recorded the 
history of his having experienced a stressful event in 
service when a ship on which he was serving began to sink and 
water was knee deep in the compartment that he was in and 
then a fire started and the compartment filled with smoke.  
The examiner diagnosed PTSD.  The RO also obtained VA 
outpatient treatment records dated from October 1997 to 
October 1998.

PTSD is rated under criteria in the VA Schedule for Rating 
Disabilities that provides a 10 percent rating for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent rating may be assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  The next higher or 50 percent 
evaluation may be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher or 70 percent rating may be 
assigned where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a workweek setting); inability to establish and 
maintain effective work relationships.  A 100 percent 
schedular rating may be assigned in cases where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The VA examiner in May 1998 specifically found that the 
symptoms resulting from the veteran's PTSD were mild.  The 
examiner noted that the veteran was clean, nicely dressed, 
wore glasses, had a polite attitude and exhibited a normal 
range of psychomotor behavior.  He maintained fair eye 
contact.  His affect was mildly anxious and mildly depressed.  
Speech was clear and coherent but slow.  He denied any kind 
of active suicidal or homicidal thoughts, any type of 
hallucinatory experiences, any delusions or any paranoid 
thoughts.  There were no psychotic indices noted.  The 
veteran was alert and oriented times four.  He was able to 
answer a question posed that tested his recent recall.  
Attention and concentration was mild to moderately 
compromised.  He had concrete thoughts on one simple 
similarity and did well on the other one.  Judgment was 
grossly intact.  The examiner assigned a Global Assessment of 
Functioning Score of 80 which is provided where, if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors and there was no more than slight 
impairment in social, occupational, or school functioning.  
See Quick Reference to the Diagnostic Criteria from DSM-IV, 
46-47 (1994). 

The VA outpatient records showed that the veteran was seen in 
October 1997 for complaints that included suicidal ideation.  
Examiners noted that the veteran reported having been 
depressed since his ex-wife, to whom he had been married for 
30 years, died in December 1996 shortly after their marriage 
had ended.  The May 1998 VA examiner also reported that the 
veteran stated that the death of his ex-wife had bothered 
him.

Based on this medical evidence, the Board notes that the 
medical evidence does not show that the veteran meets the 
criteria for an initial rating in excess of 10 percent.  He 
has not been shown to have such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech or 
other impairment in communication, memory loss, panic attacks 
and anxiety, chronic sleep impairment, impaired judgment or 
abstract thinking that are the criteria for a higher rating.  
Instead he communicated well, made good eye contact, was 
polite, spoke coherently, remembered his mother's maiden name 
and answered a question testing recent recall.  The PTSD was 
found to be manifested by mild or transient symptoms which 
increased only during infrequent periods of significant 
stress or as expectable reactions to psychosocial stressors 
as demonstrated by the one period in October 1997 when he had 
suicidal ideation and was upset by his ex-wife's death.  
Accordingly, the Board concludes that, based on the medical 
evidence contemporaneous to the claim for service connection 
for PTSD, the initial rating of 10 percent was appropriately 
assigned.  In so concluding, the Board also notes that no 
medical evidence has been presented or secured to show a 
fluctuation or increase and decrease in symptoms resulting 
from the service-connected PTSD to warrant "staged" ratings 
in this case.  Fenderson, 12 Vet. App. at 126.





Service Connection For Hearing Loss.

In general, establishing service connection for a disability 
on a direct basis requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease or injury incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  For 
claims for service connection for hearing loss or impairment, 
VA has specifically defined what is meant by a "disability" 
for the purposes of service connection.  38 C.F.R. § 3.385 
(1998).  "[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385 (1998).

To establish a well grounded claim for service connection, a 
claimant has the burden to submit competent evidence to 
support each element of the claim, e.g., for direct service 
connection, the existence of a current disability; an injury 
sustained or disease contracted in service; and a link or 
nexus between the two.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Alternatively, the third Caluza element can be 
satisfied under 38 CFR 3.303(b) (1998) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage, 10 Vet. App. 
at 495.  Evidence submitted in support of a claim 
"must . . . be accepted as true for the purpose of 
determining whether the claim is well grounded . . . [except] 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion."  King v. Brown, 5 Vet. App. 19, 21 
(1993).

In this case, a May 1998 private audiogram has been presented 
which shows current hearing loss which appears to meet the 
requirements for a current hearing loss "disability" for VA 
service connection purposes under section 3.385 of VA 
regulations.  Moreover, in a June 1998 letter, a private 
doctor has stated that the veteran "could have sustained a 
noise induced hearing loss that would be service related", 
and in a July 1998 letter, another private doctor has stated 
that, "barring any other trauma since separation from 
service, it is my opinion that the hearing impairment that 
[the veteran] currently suffers is most likely caused from 
that period of service in the Navy."  The veteran claims 
that his hearing loss is the result of noise exposure that he 
experienced while working near diesel engines while serving 
on a submarine duty in the Navy.

Because he has submitted medical evidence of current hearing 
loss and medical opinion evidence that the current hearing 
loss may be the result of noise exposure in service, the 
Board concludes that the veteran has presented a well 
grounded claim for service connection for hearing loss.  
However, the Board concludes that this well grounded claim is 
not the type that is meritorious on its own but rather is 
capable of substantiation by a VA audiological evaluation by 
a VA examiner who has reviewed all the relevant evidence in 
the claims file and can render an opinion as to the 
likelihood that noise exposure in service in the 1950s caused 
the veteran's current hearing loss.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990) (A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation).  Accordingly, the claim will be remanded 
below for fulfillment of VA's duty to assist in this regard.  
38 U.S.C.A. § 5107(a) (West 1991).  


ORDER

An initial rating in excess of 10 percent for 
service-connected PTSD is denied.

The claim for service connection for hearing loss is a well 
grounded claim, and VA has a duty to assist the claimant in 
developing facts pertinent to that claim as specified in the 
remand order below.



REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the well grounded claim for 
service connection for hearing loss, the case is REMANDED to 
the RO for the following development:

1.  The RO should schedule the veteran 
for a VA audiological evaluation to 
ensure that his current hearing loss 
meets the requirements of a current 
disability for VA service connection 
purposes under section 3.385 of VA 
regulations.

2.  The VA Audio examiner must review the 
medical records in the claims file, 
specifically, the Service medical records 
and the June 1998 letter from Gary W. 
Woodward, M.D., with the attached 
audiogram report, and the July 1998 
letter from Samuel S. Birchfield, M.D., 
both of whom rendered opinions about the 
possibility or likelihood of a 
relationship between the current hearing 
loss and noise exposure in service.  The 
veteran claims that his hearing loss is 
the result of exposure to noise from 
diesel engines while serving on submarine 
duty during service with the Navy from 
1951 to 1955.  The VA examiner should 
also note that the veteran testified at a 
hearing in January 1999 and reported to a 
VA examiner in May 1998 that he worked 
after service for thirty years as 
locomotive engineer with a railroad.  The 
veteran also testified that the first 
time he had been told by a doctor that he 
had hearing loss was about 10 years 
earlier or approximately in the late 
1980s.

The VA examiner must render an opinion as 
to the likelihood that current hearing 
loss is the result of noise exposure in 
service as opposed to some other factor 
or factors.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

The RO and the appellant are also advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO should readjudicate the claim 
for service connection for hearing loss 
considering the evidence in its entirety.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  On remand, the appellant is free to 
submit additional evidence and argument.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  However, he need 
take no action unless otherwise notified.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals







